This is a suit to recover from defendant Indemnity Company, surety on the road construction bond of Sandridge  Sandridge, contractors, money advanced by plaintiff Bank to the contractors, enabling them to complete the work. In their application for the bond, the contractors agreed to assign as collateral to Indemnity the amount finally due on the work. Indemnity has paid for the contractors a sum in excess of this amount. The final estimate check was delivered to Indemnity by the State Road Commission. That check is the real bone of contention. Bank recovered a decretal judgment in full of its claim.
The cause was referred to a commissioner, and his history thereof and findings thereon, approved by the trial chancellor, are so able that we copy from them at length, as follows:
"I find that Sandridge  Sandridge, Incorporated, was the successful bidder for building and completing, according to the plans of the State Road Commission, a road in Marion County, West Virginia, known as 'Conaway Bridge — Farmington Project No. 847-A;' that on June 24, (1935) it entered into a contract for the completion of said project and executed a bond as required by the statute with the Glens Falls Indemnity Company as surety thereon, * * *. The bond was signed 'Sandridge 
Sandridge, Inc., by Lee J. Sandridge, President, Glens Falls Indemnity Company, by C. R. Morgan, Attorney.'
"I find that for about two and a half months immediately preceding June, 1936, the work on the project had been completely suspended because of lack of funds; that the contractor had exhausted its ability to get funds, and could not provide or procure funds to complete the contract; that prior to or about the first of June, the commission had forced the contractor to resume work without funds to meet its payrolls; that on or about June 5, 1936, Lee J. Sandridge, president of the contractor company, took the books and records of the contractor to Morgan's office in the City of Charleston for the purpose of turning over the books and records to Morgan and making default in the *Page 345 
contract; that Sandridge told Morgan that the surety on the bond would be compelled to take over or finance the project; that Morgan protested against any default on the part of the contractor and stated to Sandridge that the contractor would be able to complete the project at much less cost than would the surety were it forced to do so; that Morgan suggested to Sandridge that he go to the Bank of Adrian for financial assistance; that neither Sandridge nor his company had ever had any dealings with the bank, and Sandridge advised Morgan that he did not know any of the bank officials; that Morgan told Sandridge he would call the cashier of the bank and assist Sandridge in getting the bank to advance the funds; that it was agreed between Morgan and Sandridge that for the funds advanced, the contractor would execute to the bank assignments of the estimates on the work, and a letter authorizing the commission to deliver to Morgan the checks on these assignments, and that Morgan in turn would forward these checks to the bank.
"I further find that Morgan did call the cashier of the bank and advised him that the contractor was in need of funds to complete the contracts; that he, Morgan, represented the bonding company that was surety on the contractor's bond; that if the bank would provide the funds and take assignments on the estimates, he would withdraw the estimate checks and mail the same to the bank; that on his way home from this conference with Morgan, Sandridge talked to the cashier of the bank briefly about the arrangement and a few days later went to the bank where the arrangements were concluded, and the first loan of $410.00 was made, evidenced by note of Sandridge  Sandridge to the bank, payable 'Out of State Estimate — Marion County Project.' It is significant that the cashier of the bank says that he was not advised of the financial condition of the contractor, but Sandridge says that he so advised the cashier. Sandridge  Sandridge, as well as its president, was a stranger to the bank and its officials. No financial statement, recommendation or security on the notes representing these loans, was required. The cashier, Stump, was an experienced banker. At the time of each *Page 346 
loan an assignment of the estimate was made and forwarded to Morgan. The letter from Sandridge and Sandridge to Morgan authorizing him to withdraw checks on the estimates and deliver them to the bank was written to Morgan. The bank was secure if its agreement with Morgan was carried out. No loan was made without an assignment of the estimate. That the financial condition of Sandridge  Sandridge under these circumstances did not enter into the making of the loan is apparent. It is not reasonable to say that the bank would have extended this line of credit to a stranger without investigation as to financial standing, without recommendation, and without security for its loan.
"I, therefore, find that the loans were not made on the credit of Sandridge and Sandridge, Incorporated, but were made on the understanding and agreement between Morgan and the bank, and Morgan's promise to withdraw and deliver the checks to the bank; that in making these loans, the bank relied upon the agreement and promise aforesaid; and that assignments of the estimates were secured and forwarded to Morgan and he was authorized by letter to withdraw the checks from the commission, as agreed.
"Beginning with the month of June, 1936, the plaintiff bank advanced weekly, sums aggregating $16,991.31 to meet the contractor's payrolls until the completion of the contract. These advancements are evidenced by notes executed by the contractor, payable to the bank, 'Out of State Estimates on Marion County Project.' Thirteen notes dated June 8, 1936, and each week thereafter up to and including August 31, 1936, aggregating $8,532.31, were paid from the checks of the commission on current monthly estimates, issued to the contractor, and delivered to C. R. Morgan and by him to the bank. Eleven advancements or loans, as the case may be, evidenced by like notes, payable as above, bearing date of September 7, 1936, and each week thereafter, — the last November 17, 1936, were made. These eleven notes aggregating $8,459.09, exclusive of interest, represent the claim of debt of the bank. The final estimates of the commission for the period from October 1, *Page 347 
1936, to the completion of the project, show due the contractor the sum of $11,065.11, made up of work done and materials furnished, not included in previous current estimates, in the amount of $3,997.92, and retained percentage amounting to $7,531.61. All prior estimates made subsequent to June 8, 1936, under the agreement between the bank and Morgan were applied on the loans made between June and September 7, 1936.
"I further find that at the time of executing the first of the eleven notes, Sandridge  Sandridge executed the following writing: 'For value received in the amount of $735.00 we the undersigned hereby assign and transfer to the Adrian Bank of Adrian, W. Va., the payroll beginning on Aug. 31st and ending on the 5th of September, inclusive, authorizing them to collect with interest from the State Road Commission from any and all funds held by said State Road Commission for percentage retained or money earned by Sandridge  Sandridge, Inc., on the Marion County project known as the Federal Project No. 847-A'. I find that a like writing except as to dates and amounts was executed at the time each of the other ten notes were made; that a like writing except as to dates and amounts was executed for each of the thirteen notes that have been paid, and are not involved in this suit; and that the original or a copy of each of said writings was, with possibly one or two exceptions, promptly forwarded to C. R. Morgan at Charleston. When Morgan advised Stump by telephone on September 22, 1936, that he could not guarantee delivery of final estimate check, the president of the contractor company again took his records and went to Morgan's office 'to see if he (Morgan) would continue on to back me in getting this money as furnished from the bank.' He advised Morgan that without the money the contractor would have to default. Morgan agreed that 'we should go right on' under the same arrangement. Stump was informed as to this last conference, waived his demand on the contractor for 'a letter of credit covering these loans, signed by property owners,' and continued the loans. Morgan in his testimony differentiates at length between *Page 348 
'current' and 'final' estimates, and says that the agreement between him and the bank did not apply to final estimates. On this point we must consider. 1. The testimony of Sandridge that it was agreed between him and Morgan that the bank was to be reimbursed by assignments of the estimates, including the final estimate, if necessary; 2. That in the conversation between Morgan and Stump just previous to the first loan, no distinction or exception was mentioned or made as to the final estimate; 3. Morgan had before him continuously the assignments of Sandridge  Sandridge to the bank wherein it appeared that there was assigned and transferred to the bank 'the payroll, money and all funds held by said State Road Commission for percentage retained or money earned by Sandridge  Sandridge, Inc., on the Marion County Project. # #.' Morgan also had before him a copy of the notes showing on their face that they were payable 'out of estimates on Marion County Project,' — not from current estimates or final estimates, but from estimates expressly including funds 'for percentage retained or money earned.'
"I, therefore, find that the agreement between Morgan and the bank, and Morgan's promise to withdraw and deliver the checks to the bank, included all estimates both current and final."
In overruling Indemnity's exception to the last finding the trial chancellor made this comment:
"Another point which has great weight is that just as soon as Morgan telephoned Stump and called his attention to the final estimate Stump promptly called upon the contractor for other and additional security, and promptly thereafter Sandridge went to Morgan with his bookkeeper, and his books, for the purpose of turning over the job or securing financial help, and says Morgan told him to go ahead as theretofore, which was communicated to Stump by Sandridge, and the facts are that they did continue as theretofore. Another significant fact is that there was no change in the wording of the assignments covering the advancements, which were sent to Morgan and of which he had notice of the contents and he raised no objection. * * * *Page 349 
I think the Commissioner has properly found that the agreement was in substance that if Sandridge would go ahead and complete the project that Morgan would arrange with the Bank of Adrian to provide the funds and take assignments on the estimates without distinction as to whether they were current or final estimates."
The brief of Indemnity raises three "fundamental" issues: the purport and effect of the arrangement between Morgan and Bank; the bearing on this transaction of a course of dealing between Morgan and Bank, relating to Bostic  McComas, other road contractors; and the authority of Morgan to bind Indemnity.
We have the same view of the purport and effect of the instant arrangement, as that of the commissioner and trial chancellor, and feel that an attempt to enlarge on what they have said would be supererogation.
The record does not disclose the initial negotiations between Bank and Bostic  McComas. It simply appears that in July, 1935, the latter wrote Morgan requesting him to procure and mail check for their July estimate to Bank, which he did; and during the succeeding year like requests and compliances occurred periodically. That was all Morgan did; he conducted no negotiations with and made no promises to Bank. The dealings of the several parties in the two cases were so different that what was done in the first case is not a pattern for the second. But, avers the brief, "both Stump and Morgan testified that the arrangement made regarding the Sandridge loans was the same as had been had in the prior Bostic  McComas transaction." That is the effect of Morgan's testimony, but it cannot be wholly correct, for, as shown above, the transactions were essentially different. Stump said merely that he was assured by Morgan "that he would withdraw the estimate checks and send them to us as he had previously in another case." Thus, according to Stump, whose testimony was accepted by both commissioner and trial chancellor, the only specified similarity of the transactions was in withdrawing and sending the checks. It would seem that this similarity is all that could have been contemplated, since it *Page 350 
does not appear that Bank was ever apprised of what the relations were between Morgan and Bostic  McComas. We are informed of nothing in the bare assurance of Morgan to withdraw and send the checks, which of itself would set apart the final estimate check from the current estimate checks.
May 25, 1933, Indemnity appointed the C. R. Morgan Company an agent for the purpose of procuring for it acceptable applications for certain named classes of insurance and to "perform generally such other duties and services in connection therewith as shall protect and further at all times the best interests of the Company (Indemnity)." Shortly afterwards, Indemnity executed a power of attorney authorizing C. R. Morgan, Sr., to execute bonds in its name. This paper was filed in the Secretary of State's office. Sometime (date not given) Indemnity, by what is termed "supplemental letter", instructed Morgan "You have no authority to make any kind of a verbal or written agreement after a bond has been executed. This authority rests only with the home office. By disregarding these instructions * * * your action may revive liability causing loss to the Company." The Morgan office was supplied by Indemnity with letterheads bearing its name on which he had imprinted "C. R. Morgan Company, Agent." The "insignia" of Indemnity was in Morgan's office. How he got the insignia (apart from the letterheads) and of what it consisted is not shown, but it does appear that Indemnity knew it was in his office. From all which we are of opinion that Indemnity appointed the Morgan Company as a general agent; clothed it with apparent authority as such; and cannot avoid its representations to third parties by a secret limitation of its authority. Myers v. Summerville, 90 W. Va. 486, 111 S.E. 487. Furthermore, all of the money supplied Sandridge by Bank was applied on the road construction. If Bank or someone else had not furnished this money to Sandridge, Indemnity would have had to expend an equal or greater amount on the road. Indemnity, therefore, benefited to the full extent of these loans. This benefit resulted from Morgan's arrangement with *Page 351 
Bank. And since Indemnity would knowingly retain the benefit of this arrangement, equity will not heed Indemnity's denial of his authority to make it. Union Bank  Trust Co. v. Lumber Co.,70 W. Va. 558, 74 S.E. 674, 41 L.R.A. (N.S.) 663.
The decree is affirmed.
Affirmed.